DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The subject matter of a sensor for detecting a position of the lid and is operation thereof, was not previously considered and is separate and distinct.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Jr. et al. ‘310 in view of Chameroy et al.
	There is disclosed in Lee a cooking system for cooking food, the cooking system being functional in a plurality of cooking modes, the cooking system comprising: a housing 114 defining a hollow chamber, the housing having an upper portion defining an opening to the hollow chamber; a food container 102 received in the hollow chamber; a controller 128, 124 configured to operate the cooking system in a plurality of modes including a pressure cooking mode PM and a convective cooking mode SM or BR; a lid 104 adapted to cover the opening to the hollow chamber; and at least one heating element 134 associated with at least one of the housing and the lid, wherein in the pressure cooking mode (col. 6, ln. 61, 62) the lid is latched to the food container.
	Chameroy discloses that it is known in the art to make use of a bayonet locking feature 2, 4 for locking a lid to a housing of a pressure cooking system.
	It would have been obvious to one skilled in the art to provide the cooking system of Lee with the locking feature disclosed in Chameroy, in order ensure a tight seal between the lid and housing.
s 1, 5-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Chameroy et al.
There is disclosed in Harrison a cooking system for cooking food, the cooking system being functional in a plurality of cooking modes, the cooking system comprising: a housing 22 defining a hollow chamber, the housing having an upper portion defining an opening to the hollow chamber; a food container 28 received in the hollow chamber; a controller 41 configured to operate the cooking system in a plurality of modes including a pressure cooking mode (boil) and a convective cooking mode (bake); a lid 24 adapted to cover the opening to the hollow chamber; at least one heating element 62 mounted in the lid; and at least one air movement device mounted in the lid.
	Chameroy discloses that it is known in the art to make use of a bayonet locking feature 2, 4 for locking a lid to a housing of a pressure cooking system.
	It would have been obvious to one skilled in the art to provide the cooking system of Harrison with the locking feature disclosed in Chameroy, in order ensure a tight seal between the lid and housing.
Response to Arguments
08 June 2021 have been fully considered but they are not persuasive. 
Applicant argues that Lee fails to disclose a conductive cooking mode. It should be noted that Applicant has failed to disclose any structure in the claim which would define the type of convective cooking. Convection is defined as the transfer of heat by the circulation or movement of the heated parts of a liquid or gas. Using this definition, both the steam mode (SM) and the browning mode (BR) can be considered convective cooking modes. In the browning mode (col. 6, ln 42-Lee removes the top of the cooker and allows surrounding air to naturally circulate about the cooker food support during use of the heater. Any moisture within the food is allow to freely circulate upward and outward of the cooker. In the steam mode (col. 6, ln 11-41) water is placed within the cooker and allowed to boil, the steam from the water is circulated within the cooker and transferred past the food through the lid.
Applicant argues that a convective cooking mode “may” include any cooking mode that creates a dry cooking environment within the container, such as “but not limited to” air frying, broiling, baking/roasting and dehydrating. It should again be noted that Applicant’s claim 1 fails to disclose any structure which could produce any of the above listed cooking 
	Applicant argues that Harrison fails to disclose a pressure cooking mode. Applicant goes on to state that Harrison teaches away from a pressure cooking mode. While Harrison refers to the avoidance of the build-up of dangerous pressure levels, by not clamping the cover to the casing, there is nothing in Harrison which teaches against the build-up of pressure to a certain non-dangerous level. Applicant has failed to define what pressure are needed to define a “pressure mode”. The use of a steam in the container of Harrison allows for a build-up of pressure and thus cooking of food within the container in a pressure cooking mode.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761